/OH 7-/5
>   l




        ^£jjjzi/?iiAlALflp/?zAh for              ORIGINAL



                                 -JS"
            ?D.Raw>*7




                                                      FILED IN
                                             COURT OF CRIMINAL APPEALS

                                                     OCT 09 2Cj

                                                  Abel Acosta, Cierk




                                             RECEIVED IN
                                        COURT OF CRIMINAL APPEALS
                                              OCT 09 2015


                                                    sta,